Citation Nr: 1142966	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for right upper and lower extremity neurological disability.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to July 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge (VLJ).  At that hearing the case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional information.  In August 2011 such information was received, accompanied by a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he underwent a physical examination prior to his separation from active service, and documents contained in his service treatment records appear to indicate that such an examination was conducted in April 2003.  A separation examination is not associated with Veteran's claims file, and an attempt by the RO to obtain the physical examination (from a service medical facility) was unsuccessful.  Based on the nature of the Veteran's assertions in this case, and due to the fact that it is unclear if a request for the separation examination has previously been made to VA's Records Management Center, the Board finds that a further attempt to obtain the Veteran's service separation examination should be made.

Regardless of whether the Veteran's service separation examination is obtained, the Board finds that due to the significant evidence that has been associated with the claims file subsequent to the October 2008 VA examinations (including the Veteran's August 2011 Board hearing testimony), the Board finds that the Veteran should be afforded additional VA examinations to address the medical matters presented by this appeal.  It is noted that the Veteran testified that he had cramping and diarrhea during service and suffers the same type of symptoms presently related to his currently diagnosed gastrointestinal condition.  He also testified that that he injured his back and neck during service after lifting a bomb and continued to have symptoms since service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of the Veteran's service separation examination from the Records Management Center (RMC) and the National Personnel Records Center (NPRC) and associate it with the Veteran's claims file.  If a negative response is obtained, it should be associated with the claims folder.

2.  The RO should contact the Veteran and request that he identify any additional pertinent treatment records that have not been previously identified and obtained or submitted.  If any additional pertinent treatment records are identified, the RO should attempt to obtain those records and associate them with the claims file. 

2.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current thoracolumbar spine disability, cervical spine disability, or a right upper or lower extremity neurological disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

If the Veteran is found to have scoliosis the examiner is requested to state whether scoliosis preexisted his military service and was permanently aggravated therein.

3.  The Veteran should be afforded a the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  The examiner should take a complete history of the Veteran's inservice complaints related to the claimed gastrointestinal condition.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current digestive disability that is related to his military service.  The examiner should comment on any inservice complaints reported by the Veteran, including cramping and diarrhea.  The rationale for any opinion expressed should be set forth.

4.  The AOJ should then readjudicate the issues on appeal.  If any of the benefits sought are granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


